Citation Nr: 0812930	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was filed in February 2006, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records dated in March 1976 reflect that the 
veteran complained of pain in his right shoulder diagnosed as 
mild muscle strain secondary to doing push-ups.  In April 
1976, the veteran complained of congested sinuses.  A service 
Report of Medical Examination dated in May 1976 for 
separation purposes reflects that the veteran's sinuses, 
upper extremities, and lower extremities were clinically 
evaluated as normal.  A service Report of Medical History 
dated in May 1976 for separation purposes reflects that the 
veteran checked the 'no' boxes for sinusitis, "trick" or 
locked knee, and painful or "trick" shoulder or elbow.  

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in August 2005.  The August 2005 letter requested that 
the veteran furnish the date(s) and place(s) of any treatment 
he received at a VA facility so that the RO may obtain the 
medical report(s).  The veteran did not respond to this 
request.  In a March 2007 Informal Hearing Presentation, the 
veteran's then representative for the first time reported 
that the veteran was treated for the claimed conditions at 
the Dallas, Texas VA Medical Center (VAMC).  Now that these 
records have been identified by the representative, they must 
be obtained and made of record to fully assist the veteran. 
See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request all pertinent records from the 
Dallas, Texas VAMC identified by the 
veteran's then representative at the 
March 2007 Informal Hearing Presentation.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records.  After undertaking any further 
development which the RO may deem 
necessary, the RO should readjudicate 
the claims of service connection.  
Unless the benefits sought are granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

